Citation Nr: 1312607	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  03-05 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for right knee chondromalacia patella.

2.  Entitlement to an evaluation in excess of 30 percent for left knee chondromalacia patella.

3.  Entitlement to an initial evaluation in excess of 10 percent for bilateral degenerative arthritis of the knees, to include consideration of assignment of separate evaluations of the left and right knees.

4.  Entitlement to service connection for a chronic lumbosacral spine disorder, to include as secondary to the service-connected knee disabilities.

5.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran had a period of active duty training for service with the Air National Guard from August 1981 to December 1981.  She served on active duty with the United States Army from December 1983 to July 1984, and from February 1989 to May 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Montgomery, Alabama, Regional Office (RO) including a December 2001 rating decision which, in pertinent part, increased the disability evaluations for the Veteran's right knee chondromalacia patella and left knee chondromalacia patella under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5257 from 20 to 30 percent, effective June 26, 2001.  In May 2002, the RO denied TDIU.  In June 2002, the Veteran submitted a notice of disagreement (NOD) with the denial of both increased evaluations for her right knee and left knee chondromalacia patella and TDIU.  In March 2003, the RO issued a statement of the case (SOC) to which addressed the issues of increased evaluations for her right knee and left knee chondromalacia patella.  In March 2003, the Veteran submitted an Appeal to the Board (VA Form 9) with the denial of increased evaluations for her right knee and left knee chondromalacia patella. 

In July 2006, the RO denied service connection for lumbar spine degenerative disc disease, chronic lumbar strain, and a right hip disorder.  In September 2006, the Veteran submitted an NOD with the July 2006 rating decision.  In July 2007, the RO again denied TDIU.  In March 2008, the RO issued an SOC which addressed the issues of service connection for lumbar spine degenerative disc disease, chronic lumbar strain, and a right hip disorder.  In June 2008, the Veteran submitted a VA Form 9 regarding the denial of service connection for a chronic lumbar spine disorder and a chronic right hip disorder. 

In July 2008, the RO issued an SOC which addressed the issue of the Veteran's entitlement to TDIU.  In July 2008, the Veteran submitted a VA Form 9 with respect to the denial of TDIU.  In March 2009, the Board denied service connection for a right hip disorder and remanded other issues to the Appeals Management Center (AMC) in Washington, DC, for additional action. 

In February 2011, the AMC granted service connection for degenerative arthritis of the bilateral knees and assigned a single 10 percent evaluation for that disability under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, effective December 1, 2004.  This issue is considered to be part of the issues currently on appeal, as the rating represents a manifestation of the knee disabilities previously perfected to the Board.

The Veteran submitted a claim for entitlement to service connection for posttraumatic stress disorder  (PTSD) in August 2003.  Her claim was denied in February 2004.  The Veteran submitted an NOD in April 2004 and was issued an SOC in November 2004.  However, an August 2005 substantive appeal was not timely filed, and the denial became final.  Therefore, the Board does not have appellate jurisdiction over the issue at this time. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure review of the totality of the evidence.

In November 2005, the accredited representative advanced contentions which may be reasonably construed as an informal application to reopen the claim of entitlement to service connection for PTSD.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action. 

The issues of entitlement to service connection for a lumbosacral spine disability, entitlement to an increased evaluation for bilateral knee arthritis, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  Chondromalacia patella of the left and right knees is not manifested by ankylosis, nor is there nonunion of the tibia and fibula with loose motion.

2.  The Schedular criteria fully contemplate the Veteran's service-connected knee complaints and manifestations of disability with respect to chondromalacia patella.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for right knee chondromalacia patella are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5256, 5257, 5262 (2012).

2.  The criteria for an evaluation in excess of 30 percent for left knee chondromalacia patella are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5256, 5257, 5262 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). July 2003, April 2009, and December 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A March 2006 letter, as well as the subsequent correspondence, also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was further informed of the criteria applicable to these claims in July 2008.  The claims were subsequently readjudicated, most recently in a December 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained; a request for records submitted following the September 2011 remand resulted in discovery of STRs previously not associated with the claims file.  It appears all available STRs have now been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration (SSA).  The Veteran did indicate she had applied for SSA benefits, but was denied on administrative grounds; no medical records or other relevant evidence which must be obtained is identified as associated with that claim or decision.  38 C.F.R. § 3.159 (c) (2).  

Numerous VA examinations have been conducted over the course of the appeal; doctors have made all findings required for application of the evaluation criteria.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication of the claims.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Chondromalacia Patellae

As the analysis for the left and right knee disabilities is identical, they are discussed together here.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran is currently evaluated for chondromalacia patella of the left and right knees under Code 5257, which evaluates knee disabilities based on the degree of recurrent subluxation or instability.  Code 5257 permits a maximum 30 percent evaluation for severe disability.  The Veteran is therefore receiving the maximum Schedular evaluation under Code 5257, and no increase is therefore possible.  Accordingly, the Board has considered other avenues.  

There are numerous Diagnostic Codes which are potentially applicable to evaluation of a knee disability.  Codes 5260 and 5261, which address limitations of motion in flexion and extension, are discussed in the Remand section below, in conjunction with arthritis.  Of the remaining Codes, 5258 and 5259 evaluate impairment of the semilunar cartilage, or menisci, but here there is no evidence or allegation of any meniscal injury or damage.  Despite the Veteran's occasional complaints of "locking," which were not indicated to be frequent, further consideration of those criteria is therefore not required.

Code 5256 assigns evaluations based upon ankylosis of the knee, and provides for evaluations in excess of the 30 percent currently assigned for the left and right knees.  Ankylosis is generally defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure." Dorland's Illustrated Medical Dictionary 94 (32th Ed. 2012).  No examiner has diagnosed ankylosis of either knee joint, nor has the Veteran alleged or described symptoms consistent with such.  Further, the competent evidence is clear that the Veteran retains a substantial degree of motion in the knees; the joints are not immobilized or frozen.  Evaluation under Code 5256 is not appropriate.

Evaluations under Code 5262, for impairment of the tibia and fibula, may be based in part upon knee disability, but the underlying impairment must be related to damage to the bones of the lower leg.  38 C.F.R. § 4.71a.  No tibia or fibula impairment is shown here.  Degenerative changes identified on x-ray are within the compartments of the joint.  While the knee joint abuts and involves the bones of the lower leg, the currently identified disability of the knee joints has not been shown to impact those bones.  Further, to merit entitlement to an evaluation greater than the currently assigned 30 percent, a showing of nonunion of those bones, with loose motion and requiring use of a brace is required.  

The evidence of record establishes that the knee joint, and all components of such, are intact and connected properly.  No lack of union is shown on x-rays, and clinical findings and the Veteran's subjective descriptions are not consistent with such.  The Veteran does use knee braces, but such is not related to any tibial or fibular impairment.  Evaluation under Code 5262 is therefore not appropriate.

Accordingly, the Board finds that the preponderance of the evidence is against finding that a rating in excess of 30 percent is warranted for chondromalacia patella of either knee for any period of time that is covered by this claim.  The Veteran's credible, competent and probative reports of severe instability are contemplated by Code 5257.  Moreover, as discussed above, Codes 5256, 5258, 5259, or 5262 do not assist her in obtaining a separate or higher rating for these disabilities.  

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

With regard to the chondromalacia patella, the Schedular criteria amply consider the Veteran's left and right knee complaints and permit assignment of yet higher evaluations for greater degrees of impairment not yet shown.  The Veteran reports instability, pain, and fatigue with use of the knees, such as when walking or standing for extended periods.  The criteria applied, and those potentially applicable, consider the degree of functional impairment due to such, particularly in light of the application of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has simply not shown the degree of functional impairment approaching that required for a higher schedular evaluation; the functional equivalent of ankylosis has not been demonstrated or alleged.  As the first step of the Thun test is not met, no additional discussion of extraschedular evaluation for chondromalacia patellae is required.


ORDER

An evaluation in excess of 30 percent for right knee chondromalacia patella is denied.

An evaluation in excess of 30 percent for left knee chondromalacia patella is denied.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating her claims, as well as for due process considerations.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 19.31.

Bilateral Knee Arthritis

In the March 2009 remand, the Board notified VA the potential for simultaneous evaluations of the knees for instability and arthritis and/or limitations of motion must be considered.  See VAOPGCPREC 23-97, VAOPGCREC 9-98.

In a February 2011 rating decision, the AMC then granted service connection for degenerative arthritis of the bilateral knees and assigned a single 10 percent evaluation for that disability under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, effective December 1, 2004.  

In the September 2011 Board remand, the Board declined to consider the propriety of that decision, as the one year appellate period had not yet concluded.  At this time, however, the period is expired, and in light of the evidence of record and continued allegations of the Veteran, the Board has determined that jurisdiction lies over the question of evaluation for arthritis as part and parcel of the ongoing appeal for increased knee evaluations generally.

However, although the issue is properly on appeal, the Veteran has not been afforded clear notice of such.  Therefore, to avoid any possible prejudice to the Veteran, remand for issuance of a supplemental statement of the case (SSOC) regarding the propriety of the current evaluation of 10 percent for bilateral knee arthritis is required.

Such SSOC should include an explanation of why only a single 10 percent evaluation is assigned when the evidence of record appears to indicate that limitation of motion is present in each knee. 38 C.F.R. § 4.71a, Code 5003.

Low Back Disability

The Veteran alleges that her current low back disability is caused or aggravated by her service-connected bilateral knee disability.

In the March 2009 and September 2011 remands, the Board directed that the Veteran should be afforded an adequate VA examination to determine whether service connection was warranted.  

An August 2010 examination was found to be inadequate because it appeared that some STRs were missing; additionally, the examiner did not offer a rationale for his stated opinion that a causal relationship was less likely than not.  Following receipt of additional STRs, the Veteran was afforded a new examination in January 2012.  The examiner opined that it was less likely than not that the current low back disability was related to service, and no injury was shown in service, nor was there evidence of back complaints for some period after service.  However, review of the claims file reveals that in June 1992, the Veteran was hospitalized for complaints of a low back strain, which were alleged to have begun a year and a half prior, which would have been during a period of active duty.  This is contrary to the factual history considered by the examiner.  As his opinion is therefore based on inaccurate facts, it has no probative value, and must be considered inadequate for adjudication purposes.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  Remand is therefore required for an adequate examination and opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Further, it appears that only a final discharge summary for the June 1992 admission was obtained from the Montgomery VA medical center (VAMC).  It is unclear if this is the sole record for this period, or if the daily records of the admission are available.  On remand, attempts to obtain such, or to obtain certification that such do not exist or are otherwise unavailable, are required.

Moreover, unfortunately, the January 2012  examiner failed to address the Veteran's allegations of secondary service connection.  The AMC therefore sought a medical opinion based on review of the claims file.  In November 2012, Dr. LT-C opined that it was less likely than not that the current low back disability was caused or aggravated by the service-connected knee conditions.  She based this opinion, in part, on a finding that the evidence of record showed a fairly recent onset of an antalgic gait.  She noted that the Veteran's gait was normal in 2006, but was noted to be mildly antalgic in 2011.  However, review of the claims file demonstrates references to altered weight bearing and an antalgic gait or limp as early as March 1995, when a wide based gait favoring the left leg was noted.  Similar findings appear in March 1999 and October 2002.  The Veteran also competently and credibly testified at January 2008 local hearing that she had been told her gait was altered since approximately 1996.

Dr. LT-C therefore also based her conclusion on an incorrect factual basis.  An opinion rendered on incorrect facts has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  An adequate medical opinion regarding secondary service connection is therefore still necessary.  Such must be secured on remand.

Also, recent VA treatment records should also be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).


TDIU

As the claim for TDIU is dependent upon the degree of impairment from service-connected disabilities, the appeal cannot be resolved until there is a determination of exactly what disabilities are service-connected, and ratings assigned.  Remand of the inextricably intertwined TDIU claim is therefore required as well; the claim cannot be fully and fairly adjudicated until the question of service connection for the lumbosacral disability is settled.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from the medical center in Montgomery, Alabama, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the periods of June 1992, and August 2012 to the present.

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records, particularly with regard to June 1992 records.

2.  After completion of the above, return the claims file to Dr. LT-C, or, if she is unavailable, to another qualified clinician.  The examiner must review the claims file and indicate that such has been accomplished in the examination report.  The examiner must then:

a) Offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) any currently diagnosed low back disability is related to military service.  The examiner must discuss the competent allegations of the Veteran of some pain in service, particularly in light of June 1992 treatment for back strain.

b) Opine as to whether it is at least as likely as not any currently diagnosed low back disorder is caused by the service-connected right and left knee disabilities.  The examiner must specifically discuss the impact of an antalgic gait, limp, or other alteration of weight bearing, as reflected in the claims file since at least March 1995.

c)  Opine as to whether it is at least as likely as not any currently diagnosed low back disorder is aggravated (i.e., worsened) beyond the natural progress by the service-connected right and left knee disabilities.  The examiner must specifically discuss the impact of an antalgic gait, limp, or other alteration of weight bearing, as reflected in the claims file since at least March 1995. 

The doctor should comment on the impact of any low back disability on the Veteran's occupational functioning, to include the ability to obtain and retain substantially gainful employment.

A full and complete rationale for all opinions expressed is required.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, to include as related to the inextricably intertwined issue of entitlement to TDIU and the question of evaluation of bilateral knee arthritis.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


